Case 1:20-cr-20252-MGC Document 25 Entered on FLSD Docket 01/28/2021 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF FLORIDA

                         Case No. 20-CR-20252-COOKE

  UNITED STATES OF AMERICA,

  vs.

  LUIS URRA MONTERO,

              Defendant.
  __________________________________/

                        GOVERNMENT=S RESPONSE TO
                      THE STANDING DISCOVERY ORDER

        The United States hereby files this response to the Standing Discovery

  Order. This response also complies with Local Rule 88.10 and Federal Rule of

  Criminal Procedure 16, and is numbered to correspond with Local Rule 88.10.

        On Monday, January 25, 2021, the United States produced to counsel for

  Defendant Luis Urra Montero via Fed-Ex, a USB (provided to the United Sates

  by the Defendant), which contained surveillance videos, photographs, and Bates-

  stamped documents including arrest reports, law enforcement reports, and

  Cellebrite phone reports, among other things.

        A.   1.     An audio recording of statements made by the defendant will
                    be provided to the Defendant via FED-EX.

             2.     The government is unaware of any oral statements made by
                    the defendant before or after arrest in response to
                    interrogation by any person then known to the defendant to
                    be a government agent that the government intends to use at
                    trial.

             3.     No defendant testified before the Grand Jury.

                                         1
Case 1:20-cr-20252-MGC Document 25 Entered on FLSD Docket 01/28/2021 Page 2 of 4




             4.    The NCIC record of the defendant, if any exists, will be made
                   available upon receipt by this office.

             5.    Any other books, papers, documents, photographs, tangible
                   objects, buildings or places which the government intends to
                   use as evidence at trial to prove its case in chief, or were
                   obtained or belonging to the defendant, and any other items,
                   including additional items that may become available at a
                   later date, may be inspected at a mutually convenient time at
                   the Office of the United States Attorney, 99 Northeast 4th
                   Street, Miami, Florida, Suite 600.

                   The discovery production is not necessarily all the books,
                   papers, documents, etc., that the government may intend to
                   introduce at trial.

             6.    There were no physical or mental examinations or scientific
                   tests or experiments made in connection with this case.

        B.         DEMAND FOR RECIPROCAL DISCOVERY: The United States
                   requests the disclosure and production of materials
                   enumerated as items 1, 2 and 3 of Section B of the Standing
                   Discovery Order. This request is also made pursuant to Rule
                   16(b) of the Federal Rules of Criminal Procedure.

        C.         The government will disclose any information or material
                   which may be favorable on the issues of guilt or punishment
                   within the scope of Brady v. Maryland, 373 U.S. 83 (1963),
                   and United States v. Agurs, 427 U.S. 97 (1976).

        D.         The government will disclose any payments, promises of
                   immunity, leniency, preferential treatment, or other
                   inducements made to prospective government witnesses,
                   within the scope of Giglio v. United States, 405 U.S. 150
                   (1972), or Napue v. Illinois, 360 U.S. 264 (1959).

        E.         The government will disclose any prior convictions of any
                   alleged co-conspirator, accomplice or informant who will
                   testify for the government at trial.

        F.         No defendant was identified in a lineup, show up, photo
                   spread or similar identification proceedings.

                                       2
Case 1:20-cr-20252-MGC Document 25 Entered on FLSD Docket 01/28/2021 Page 3 of 4




        G.         The government has advised its agents and officers involved
                   in this case to preserve all rough notes.

        H.         The government will timely advise the defendant of its intent,
                   if any, to introduce during its case in chief proof of evidence
                   pursuant to F.R.E. 404(b). You are hereby on notice that all
                   evidence made available to you for inspection, as well as all
                   statements disclosed herein or in any future discovery letter,
                   may be offered in the trial of this cause, under F.R.E. 404(b)
                   or otherwise (including the inextricably-intertwined doctrine).

        I.         The defendant is not an aggrieved person, as defined in Title
                   18, United States Code, Section 2510(11), of any electronic
                   surveillance.

        J.         The government has ordered transcribed the Grand Jury
                   testimony of all witnesses who will testify for the government
                   at the trial of this cause.

        K.         No controlled substance is involved in this indictment.

        L.         The government does not know of any automobile, vessel, or
                   aircraft allegedly used in the commission of this offense that
                   is in the government's possession.

        M.         The government is not aware of any latent fingerprints or palm
                   prints which have been identified by a government expert as
                   those of the defendant.

        N.         To date, the government has not received a request for
                   disclosure of the subject-matter of expert testimony that the
                   government reasonably expects to offer at trial.

        O.         The government will make every possible effort in good faith
                   to stipulate to all facts or points of law the truth and existence
                   of which is not contested and the early resolution of which will
                   expedite trial. These stipulations will be discussed at the
                   discovery conference.

        P.         At the discovery conference scheduled in Section A.5, above,
                   the government will seek written stipulations to agreed facts
                   in this case, to be signed by the defendant and defense

                                         3
Case 1:20-cr-20252-MGC Document 25 Entered on FLSD Docket 01/28/2021 Page 4 of 4




                    counsel.

        The government is aware of its continuing duty to disclose such newly
  discovered additional information required by the Standing Discovery Order,
  Rule 16(c) of the Federal Rules of Criminal Procedure, Brady, Giglio, Napue, and
  the obligation to assure a fair trial.

        In addition to the request made above by the government pursuant to both
  Section B of the Standing Discovery Order and Rule 16(b) of the Federal Rules of
  Criminal Procedure, in accordance with Rule 12.1 of the Federal Rules of
  Criminal Procedure, the government hereby demands Notice of Alibi defense; the
  approximate time, date, and place of the offense were as specified in the
  Indictment.

                                      Respectfully submitted,

                                      ARIANA FAJARDO ORSHAN
                                      UNITED STATES ATTORNEY

                                BY:   /s/Lindsey Lazopoulos Friedman
                                      Lindsey Lazopoulos Friedman
                                      Assistant United States Attorney
                                      Florida Bar No. 091792
                                      99 Northeast 4th Street
                                      Miami, Florida 33132-2111
                                      Tel: (305) 961-9168
                                      Lindsey.Friedman@usdoj.gov




                                         4
